DETAILED ACTION
This Action is responsive to the Restriction Requirement Response filed on 09/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species 3, e.g., reading on FIG. 1E and FIG. 2C, in the reply filed on 09/08/2022 is acknowledged and entered into the record.  The traversal is on the ground(s) that FIG 1C, 1D, 2A and 2B all include the dielectric material comprising crystalline carbon (as recited in claim 1) on the sidewall surface of the IC die, substantially as depicted in FIG. 1E and 2C for the elected species. Hence, while claims specifying the material comprising crystalline carbon to be located on an additional/alternative die surface (e.g., as shown in FIG. 1C, 1D, 2A and 2B) have been withdrawn, subject matter illustrated in FIG. 1C, 1D, 2A and 2B and described in the specification for material 215 in the context of figures FIG. 1C, 1D, 2A and 2B cannot be fairly restricted if that subject matter is relevant to the material 215 as located on the sidewall surface of the IC die.  
This is not found persuasive. Although the Species have commonality with the crystalline carbon applied to the sidewall surface of the die, the nonelected Species have distinguishing features from the elected Species. The distinguishing features include the heat spreading material covering the top surface of the die while being exposed from and coplanar with the top surface of the packaging material and the top surface of the heat spreading material covered with packaging material. The distinguishing features require different fields of search and the prior art applicable to one Species would not likely be applicable to the other Species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/08/2022.
In addition to the withdrawn claims by Applicant drawn to non-elected Species cited above, Examiner has identified additional claims to non-elected Species. Specifically, Claims 16-20 are also drawn to non-elected Species, and are hereby withdrawn. For example, Claim 16 indicates applying first dielectric material comprising crystalline carbon over at least one surface of the IC die, and applying the second dielectric material around the IC die. The elected Species, Species 3 reading on, e.g., FIG. 1E and FIG. 2C, has both the first and second dielectric materials formed only around the IC die.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guzek (WO 2018/063321 A1), in view of Kurma Raja (US 2019/0041922).

Regarding claim 1, Guzek (see, e.g., FIG. 1 - FIG. 2) discloses an integrated circuit package, comprising:
a die 102 comprising an integrated circuit 102 (Para 0017, Para 0024);
a first dielectric material 112 adjacent to a surface e.g., side surface of the die 102 (Para 0019, Para 0024); and
a second dielectric material 110 between the surface e.g., side surface of the die 102 and the first dielectric material 112 (Para 0026, Para 0028), 
Although Guzek shows substantial features of the claimed invention, Guzek fails to expressly teach that the second dielectric material comprises crystalline carbon.
Kurma Raja (see, e.g., FIG. 1B), on the other hand, discloses a second dielectric material 102 i.e., heat spreader comprises crystalline carbon for the purpose of utilizing a highly heat conductive material (Para 0025, Para 0035). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the crystalline carbon of Kurma Raja as the second dielectric material of Guzek for the purpose of utilizing a highly heat conductive material (Para 0025).

Regarding claim 2, the combination of Guzek (see, e.g., FIG. 1 - FIG. 2) / Kurma Raja (see, e.g., FIG. 1B) teaches that the surface e.g., side surface (of Guzek) is an edge sidewall of the die 102 (of Guzek)(Guzek: Para 0026); and the second dielectric material 102 (of Kurma Raja) comprises graphene or graphite (Kurma Raja: Para 0035).

Regarding claim 3, Kurma Raja (see, e.g., FIG. 1B) teaches that the second dielectric material 102 has anisotropic thermal conductivity with a highest thermal conductivity in a plane non- orthogonal to the surface e.g., side surface of the die 128 (Para 0031, Para 0035).
Examiner Note: The second dielectric material of Kurma Raja is of the same dielectric material as disclosed by applicant (see, e.g., pg 7, lines 7-13; pg 18, lines 19-27 of the disclosure as originally filed), which would result in the claimed properties of the second dielectric material. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 

Regarding claim 7, the combination of Guzek (see, e.g., FIG. 1 - FIG. 2) / Kurma Raja (see, e.g., FIG. 1B) teaches the second dielectric material 110 (of Guzek as modified by Kurma Raja) is in contact with the surface e.g., side surface of the die 102 (of Guzek), and the first dielectric material 112 (of Guzek) is in contact with the second dielectric material 110 (of Guzek as modified by Kurma Raja) (Guzek: Para 0019, Para 0024, Para 0026, Para 0028; Kurma Raja: Para 0035).

Regarding claim 8, the combination of Guzek (see, e.g., FIG. 1 - FIG. 2) / Kurma Raja (see, e.g., FIG. 1B) teaches a first surface e.g., bottom surface (of Guzek; see also FIG. 2) of the die 102 (of Guzek) having an area (see also FIG. 2 of Guzek) is interconnected by a plurality of solder features 118 (of Guzek; see also FIG. 2) to a package substrate 130 (of Guzek; see also FIG. 2) (Para 0026, Para 0030); the die 102 (of Guzek; see also FIG. 2) has four edge surfaces e.g., four side surface intersecting the first and second surfaces e.g., bottom and top surfaces (of Guzek; see also FIG. 2) of the die 102 (of Guzek; see also FIG. 2), each of the four edge surfaces e.g., four side surface (of Guzek; see also FIG. 2) associated with a sidewall length and a sidewall height; the second dielectric material 110 (of Guzek as modified by Kurma Raja: Para 0035) is in contact with the four edge surfaces e.g., four side surface (of Guzek; see also FIG. 2) over substantially the entire sidewall length and sidewall height; and the first dielectric material 112 (of Guzek; see also FIG. 2) forms a perimeter around the four edge surfaces e.g., four side surface (of Guzek; see also FIG. 2).
Regarding the die having an area of no more 25 mm2, Guzek/Kurma Raja fail to specify that the die has an area of no more 25 mm2. Guzek does provide a die 102 having a first surface e.g., bottom surface having an area. However, differences in area will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such area difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the die having an area of no more 25 mm2, it would have been obvious to one of ordinary skill in the art to use or modify the area of the first surface of the die in the device of Guzek through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed area or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 11, Kurma Raja (see, e.g., FIG. 1B) teaches that the second dielectric material 102 thickness, in a direction normal from the surface of the die 128, is no more than 3 µm, or is at least 10 µm (Para 0035).

Regarding claim 12, the combination of Guzek (see, e.g., FIG. 1 - FIG. 2) / Kurma Raja (see, e.g., FIG. 1B) teaches a height of the surface e.g., side surface of the die 102 is less than 200 µm (Para 0027), and the second dielectric material 110 (of Guzek as modified by Kurma Raja: Para 0035) thickness is at least 20% of the height of the surface e.g., side surface of the die 102 (Para 0027).

Regarding claim 13, Guzek (see, e.g., FIG. 1, FIG. 2, FIG. 25) discloses a computer system, comprising:
a power supply 2514 (Para 0093);
a system component e.g., motherboard comprising interconnect circuitry (Para 0086, Para 0087, Para 0093); and
one or more integrated circuit packages coupled to the system component, wherein at least one of the integrated circuit packages further comprises: 
an IC die 102 (Para 0017, Para 0024);
a first dielectric material 112 surrounding a perimeter of the IC die 102 (Para 0019, Para 0024); and 
a second dielectric material 110 between a surface e.g., side surface of the IC die 102 and the first dielectric material 112 (Para 0026, Para 0028), 
Although Guzek shows substantial features of the claimed invention, Guzek fails to expressly teach that the second dielectric material comprises crystalline carbon.
Kurma Raja (see, e.g., FIG. 1B), on the other hand, discloses a second dielectric material 102 i.e., heat spreader comprises crystalline carbon for the purpose of utilizing a highly heat conductive material (Para 0025, Para 0035). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the crystalline carbon of Kurma Raja as the second dielectric material of Guzek for the purpose of utilizing a highly heat conductive material (Para 0025).

Regarding claim 14, the combination of Guzek (see, e.g., FIG. 1 - FIG. 2) / Kurma Raja (see, e.g., FIG. 1B) teaches the at least one of the integrated circuit packages 102, 110, 112 (of Guzek) further comprises a package substrate 130 (of Guzek), a center portion of the package substrate 130 (of Guzek) coupled to a first surface e.g., bottom surface (of Guzek) of the IC die 102 (of Guzek) through a plurality of solder features 118 (of Guzek) (Para 0026, Para 0030); the second dielectric material 110 (of Guzek as modified by Kurma Raja: Para 0035) is over a perimeter portion of the package substrate 130, the second dielectric material 110 (of Guzek as modified by Kurma Raja: Para 0035) in contact with a plurality of edge sidewalls of the IC die 102; and the first dielectric material 112 (of Guzek) is in contact with the second dielectric material 110 (of Guzek).

Regarding claim 15, the combination of Guzek (see, e.g., FIG. 1 - FIG. 2) / Kurma Raja (see, e.g., FIG. 1B) teaches the first surface e.g., bottom surface of the IC die 102 has an area (see, e.g., FIG. 2 of Guzek); the edge sidewalls have a sidewall height that is less than 200 µm (Para 0027); the second dielectric material 110 (of Guzek as modified by Kurma Raja: Para 0035) has a thickness, in a direction normal to the edge sidewalls (see, e.g., FIG. 2).
Regarding the die having an area of no more 25 mm2, Guzek/Kurma Raja fail to specify that the die having an area of no more 25 mm2. Guzek does provide a die 102 having a first surface e.g., bottom surface having an area. However, differences in area will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such area difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the die having an area of no more 25 mm2, it would have been obvious to one of ordinary skill in the art to use or modify the area of the first surface of the die in the device of Guzek through routine experimentation.


CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed area or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding the second dielectric material having a thickness, in a direction normal to the edge sidewalls, of either less than 1% of the sidewall height, or more than 10% of the sidewall height. Guzek does provide the second dielectric material 110 (of Guzek as modified by Kurma Raja: Para 0035) having a thickness, in a direction normal to the edge sidewalls (see, e.g., FIG. 2). However, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the second dielectric material having a thickness, in a direction normal to the edge sidewalls, of either less than 1% of the sidewall height, or more than 10% of the sidewall height, it would have been obvious to one of ordinary skill in the art to use or modify the thickness of the second dielectric material in the device of Guzek through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness of the second dielectric material or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guzek (WO 2018/063321 A1), in view of Kurma Raja (US 2019/0041922), and further in view of Kato (JP 2000 349203 A), in view of Nashida (WO 2013 118478 A1).

Regarding claim 4, Kurma Raja (see, e.g., FIG. 1B) teaches that the second dielectric material 102 has a thermal conductivity of at least 400 W/mK (Kurma Raja: Para 0035).
Examiner Note: The second dielectric material of Kurma Raja is of the same dielectric material as disclosed by applicant (see, e.g., pg 7, lines 7-13; pg 18, lines 19-27 of the disclosure as originally filed), which would result in the claimed properties of the second dielectric material. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 
Although Guzek/Kurma Raja show substantial features of the claimed invention, Guzek/Kurma Raja fail to expressly teach that the first dielectric material has a thermal conductivity less than 4 W/mK.
Kato (see, e.g., FIG. 5), in a similar field of endeavor, teaches that the first dielectric material 201, e.g., epoxy resin has a thermal conductivity less than 4 W/mK (Para 0063). Nashida (see, e.g., FIG. 8), on the hand, teaches that epoxy resin is utilized as an encapsulant because epoxy resin is a high heat-resistant material (pg 1, para 6).
Examiner Note: The first dielectric material of Kato/Nashida is of the same first dielectric material as disclosed by applicant (see, e.g., pg 8, lines 29-31; pg 18, lines 28-29 of the disclosure as originally filed), which would result in the claimed properties of the first dielectric material. The burden is upon the Applicant to prove otherwise. See In re Fitzgerald 205 USPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first dielectric material of Guzek to have a thermal conductivity less than 4 W/mK for the purpose of utilizing an encapsulant material, such as epoxy resin that is a high heat-resistant material (Nashida: pg 1, para 6).


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guzek (WO 2018/063321 A1), in view of Eckblad (US 6,407,922).
Regarding claim 1, Guzek (see, e.g., FIG. 1 - FIG. 2) discloses an integrated circuit package, comprising:
a die 102 comprising an integrated circuit 102 (Para 0017, Para 0024);
a first dielectric material 112 adjacent to a surface e.g., side surface of the die 102 (Para 0019, Para 0024); and
a second dielectric material 110 between the surface e.g., side surface of the die 102 and the first dielectric material 112 (Para 0026, Para 0028), 
Although Guzek shows substantial features of the claimed invention, Guzek fails to expressly teach that the second dielectric material comprises crystalline carbon.
Eckblad (see, e.g., FIG. 1), on the other hand, discloses a second dielectric material 5 (15, 17), i.e., heat spreader comprises crystalline carbon 17 for the purpose of utilizing material where heat can be quickly conducted away from the source of heat to a second surface (col. 2, lines 32-48; col. 5, lines 1-6; col. 6, lines 14-19). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the crystalline carbon of Eckblad as the second dielectric material of Guzek for the purpose of utilizing material where heat can be quickly conducted away from the source of heat to a second surface (col. 2, lines 32-48).

Regarding claim 5, Eckblad (see, e.g., FIG. 1) teaches that the second dielectric material 5 (15, 17) comprises a matrix material 15 e.g., epoxy resin, and the crystalline carbon 17 is in the matrix material 15 e.g., epoxy resin (col. 3, lines 2-4; col. 6, lines 14-19).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guzek (WO 2018/063321 A1), in view of Eckblad (US 6,407,922), and further in view of Kato (JP 2000 349203 A), in view of Nashida (WO 2013 118478 A1).

Regarding claim 6, Eckblad (see, e.g., FIG. 1) teaches that the second dielectric material 15 comprises at least one of an epoxy or silicone (col. 3, lines 2-4; col. 6, lines 14-19).
Although Guzek/Eckblad show substantial features of the claimed invention, Guzek/Eckblad fail to expressly teach that the first dielectric material comprises at least one of epoxy or silicone.
Kato (see, e.g., FIG. 5), in a similar field of endeavor, teaches that the first dielectric material 201 comprises epoxy or silicone (Para 0063). Nashida (see, e.g., FIG. 8), on the hand, teaches that epoxy resin is utilized as an encapsulant because epoxy resin is a high heat-resistant material (pg 1, para 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first dielectric material of Guzek to be epoxy resin for the purpose of utilizing an encapsulant material that is a high heat-resistant material (Nashida: pg 1, para 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817